Citation Nr: 1222755	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-16 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability, claimed as residuals of a back injury, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to April 1966

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

During the pendency of this appeal, in a September 2008 rating decision the RO determined that new and material evidence had been received sufficient to reopen the previously denied claim of entitlement to service connection for a lumbar spine disability.  The RO reopened the previously denied claim but denied the claim on the merits. 

Notwithstanding the RO's decision to adjudicate on the merits the previously denied claim of service connection for a lumbar spine disability, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

The reopened claim for entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1994 rating decision denied the Veteran's claim of service connection for a lumbar spine disability as there was no competent evidence establishing a nexus between a lumbar spine disability and service.  The Veteran did not perfect an appeal of this decision.

2.  Evidence received since the RO's January 1994 rating decision which is neither cumulative nor redundant, raises a reasonable possibility of substantiating the claim for service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The January 1994 RO rating decision which denied the Veteran's claim for service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  Evidence received since the RO's January 1994 rating decision is new and material and the Veteran's claim for service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issue of whether new and material evidence has been received, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).





New and Material Evidence

The Veteran contends that he has a lumbar spine disability as a result of an in-service injury where a chair was pulled out from under him.  See e.g., August 2008 VA examination report.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means evidence not previously submitted to agency decisionmakers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is 'low.'  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510 (1992).

In January 1994, the RO denied the Veteran's claim for service connection for a lumbar spine disability.  It appears that the RO denied the claim on the basis that there was a lack of nexus evidence between the current back disability and service, and no evidence of arthritis within one year of service separation.  The RO considered the Veteran's service treatment records and VA treatment records in making this decision.  The Veteran was notified of this decision and did not perfect an appeal of the issue.  Thus, it became final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103.

The evidence received since the January 1994 rating decision includes VA treatment records, private treatment records, and statements by the Veteran.  Significantly, there is a VA physician's opinion from March 2008 which links the Veteran's lumbar spine disability to service.  The Veteran was also afforded a VA examination in August 2008 to determine the etiology of his lumbar spine disability.  

The Board concludes the March 2008 physician's statement and August 2008 VA examination are new and material evidence to reopen the claim.  They were not previously of record at the time of the January 1994 rating decision.  They are not cumulative of prior records because they provide information pertaining to the etiology of his lumbar spine disability.  This evidence is presumed credible, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened; to this extent only, the appeal is granted.




REMAND

The Board has determined that new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disability.  As such, the Board will determine if service connection is warranted for a lumbar spine disability.

The Veteran has reported that he receives benefits from the Social Security Administration (SSA).  See e.g., March 2005 Financial Status Report, July 2011 Financial Status Report, and March 2012 Improved Pension Eligibility Verification Report.  However, there are no records from the SSA found in the claims file.  Therefore, a remand is required for the Agency of Original Jurisdiction (AOJ) to request any possible available SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).

Accordingly, the case is REMANDED for the following action:

1.	The AOJ must request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  All efforts to obtain these records should be documented in the claims folders.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran and his representative are to be notified of unsuccessful efforts in this regard so that they have an opportunity to obtain and submit those records for VA review.

2.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


